Title: From George Washington to Arthur Lee, 7 June 1781
From: Washington, George
To: Lee, Arthur


                        
                            Dear Sir,
                            Hd Qrs New Windsor June 7th 1781
                        
                        I have had the honor to receive the letter wch you did me the favor to write on the 19th Ulto, and thank you
                            for the extract taken from the letter of Mr Lee of Feby 20th. The information contained in it is important, & 
                            went to some matters which were new to me. I suspt with you, that Mr Lee is rather too sanquine in his expectation of a
                            genl Peace within the year, but he accompanys it with a recommendn to viza. exertns the most likely means to effect it—but
                            which I fear will not have its due weight in the Minds of the People, especially if the idea of Peace once takes hold of
                            them. I have the honr to be Dr Sir Yr most obt Hble Servt
                        
                            G. W——n

                        
                    